 

U.S. DISTRICT COURT - N.D. OF N.Y.

LED

 

 

 

 

 

 

 

FEB 27 2020
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK AT O'CLOCK
. John M. Domurad. Clerk - Utica
KEYBANK NATIONAL ASSOCIATION — : CASE NO. 1:19-CV-1562-DNH-ATB

Plaintiff.
v.

MONOLITH SOLAR ASSOCIATES LLC, : SECOND ORDER MODIFYING
etal! : RECEIVERSHIP ORDER

Defendants.

This matter came to be heard upon the motion of Plaintiff. KeyBank National Association
(*‘KeyBank”), and the memorandum in support attached thereto seeking the appointment of a
receiver to take possession and exclusive control of the Defendants’ personal property

(collectively. the “Motion™).” On December 20. 2019, the Court entered its Order Appointing
y pp

 

' The defendants are: Steven A. Erby (*Mr. Erby”); Mark Fobare (*Mr. Fobare”); Monolith
Solar Associates LLC; SAE Sun and Earth Energy Ine.: Solar Management Group, LLC; Solar
Management Group 2013. LLC: Schenectady Hetcheltown Road Solar |, LLC; Schenectady
Hetcheltown Road Solar 2. LIC: Schenectady Iee Rink Solar 1, LLC; Craryville Two Town
Road Solar 1, LLC; Craryville Two Town Road Solar 2. LLC; Marion Warner Road Solar |.
LLC; City of Albany Solar 1. LLC: Albany CSD Solar |, LLC; Scotia Glenville CSD Solar 1,
LLC; Mayfield CSD Solar 1. LLC: Rensselaer County Solar 1, LLC; Rensselaer County Solar 2,
LLC; Seward Pine Hill Road Solar |. LLC: Seward Pine Hill Road Solar 2, LLC; Schuylerville
CSD Solar I, LLC: Johnsonville Route 7 Solar 1. LLC: Cordell Road Solar 1, LLC: Granville
CSD Solar 1, LLC: Smithville Tarbell Road Solar 1. LLC: Solar Energy Properties, LLC; load
Zone A LLC: Load Zone B and C LLC: Load Zone D and E LLC; Load Zone F LLC; Load
Zone G LLC; Route 7 Solar Farm 1. 1.1.C: Amsterdam Reservoir Solar 1, LLC; City of Albany
Solar 2, LLC; City of Troy Solar 1. EEC: Russell Sage Solar 1, LLC: Salem County Route 153
Solar 1, LLC: Sand Lake Eastern Union Turnpike Solar 1, LLC; Solar Vista LLC; Vista
Management Group LLC: NYSDOT Solar 1 LLC: City of Albany Solar 3 LLC, Key Solar |
LLC; Community Solar | LLC: Albany CSD Solar 2 LLC: MSAP 10 LLC; MSAP I! LLC;
MSAP 12 LLC: and MSAP 14 LIC (collectively. the non-individual entities identified herein are
the “Defendants” and each is a “Defendant”).

? KeyBank filed its Verified Complaint for Money, Foreclosure of Security Interests, and Related

Relief (the “Complaint™) concurrently with the Motion. Thereafter, on January 7, 2020,
KeyBank filed its Verified First: Amended Complaint for Money, Foreclosure of Security
Receiver (Doc. 7] (the “Initial Order”) and on January 9, 2020 entered its First Order
Modifying Receivership Order (Doc. 30] (the “First Modification Order”). The Initial Order
appointed Daniel Scouler receiver over the Receivership Property and Business (as defined
herein) (together with his designees and representatives, the “Receiver”) and established a
deadline by which the defendants, creditors, and parties-in-interest could raise objections to the
appointment of the Receiver.> The Receiver caused all such parties to be served with a copy of
the Initial Order (and, as applicable, the First Modification Order). Objections were raised by
Mr. Erby [Docs. 14-18, 44, 46-48, 67, 69]* and Capital Communications Federal Credit Union
(“CCFCU”) (Doc. 51].°

Having reviewed the pleadings, the Motion, the applicable Agreements, the qualifications
of Daniel Scouler as receiver, the declaration of Leslie Jones in support of the Motion (the
“Jones Declaration”) and the objections of Mr. Erby and CCFCU, and otherwise having been
duly advised, the Court finds as follows:

A. The Agreements referenced in and incorporated into the Motion and attached to
the Complaint and the FAC, together with relevant legal authority, authorize the appointment of
a receiver.

B. The Court has reviewed the docket in this matter, including the Complaint, the
FAC, the Motion, and supporting affidavits, declarations, exhibits, objections, and other relevant

materials.

 

Interests, Judicial Sale of Real Property via Receiver, and Related Relief [Doc. 22] (the “FAC”).
All capitalized terms used in this Order and not defined herein shall have the meanings ascribed
to them in the Motion and FAC, as applicable.

3 A later deadline was set for objections to the First Modification Order, binding defendant Solar
Management Group, LLC and its representatives to the terms of the Initial Order.

* Although styled as a “Response,” “Answer” and “Motion,” the Court construes the arguments
in each as objections to the Motion.

> Informal objections were also raised by M&T Bank and are addressed herein.

-2-
C. Defaults have occurred and are continuing under the operative Agreements.

D. KeyBank holds a security interest in certain Collateral (as that term is used in
various security instruments referenced throughout the FAC), is the mortgagee on substantial
portions of Defendants’ real property (the “Mortgaged Property”), and is the owner of the
Leased Equipment. Security interests in various assets of the Defendants are also held by
CCFCU, M&T Bank and other creditors (collectively with KeyBank, “Secured Creditors”).
Together, these assets compromise substantially all of the Defendants’ owned or leased property.

E. The Receivership Property (as defined herein) is at substantial risk of irreparable
harm if Defendant Representatives (as defined herein) are not enjoined from exercising control,
managing and disposing of the Receivership Property and from managing the business affairs
and operations of the Defendants (the “Business”). Absent the appointment of a receiver, the
Receivership Property and Business are in danger of material injury and waste because, among
other things, (i) Defendants have insufficient funds to develop and construct new Projects,
properly maintain and operate existing Projects. and to ensure timely payments to creditors
(including KeyBank): (ii) Defendants have created impediments to the proper financial and
operational management of the Business by professionals; and (iii) Defendants’ funds have been
misallocated and mismanaged.

F. KeyBank has requested that a receiver be appointed to take complete custody and
control of (i) the operation. management. income. property (real, personal, tangible, intangible)
and assets of Defendants of any nature whatsoever: and (ii) all of Messrs. Fobare’s and Erby’s
equity interests in the Defendants (including without limitation the right to exercise exclusive
authority and control of such equity interests and all governance, management and other rights

associated therewith) (collectively. the “Reeeivership Property”) and has further requested that

t
Sod
'
such order of appointment permanently enjoin and restrain Defendants and their respective
management companies. managers. officers, employees, agents, assignees, successors,
representatives, attorneys. accountants, members, and all persons who claim under or act in
concert with them (collectively. “Defendant Representatives”)® from directly or indirectly
interfering with the use, management, possession, control, and liquidation of the Receivership
Property during the pendency of this action.

G. The Defendants have expressly consented to the appointment of a receiver and
waived the right to contest the Motion or entry of this Order.

H. Defendants have not paid debts as they mature and are insolvent or in immediate
danger of becoming insolvent as evidenced by the Defaults, third-party creditor collection
actions and the inability of Defendants to pay the accelerated sums due under the Notes and
ongoing payments due under the Master Lease Agreements.

I. The appointment of a receiver is necessary to preserve and protect the Collateral,
the Mortgaged Property. the Leased Equipment. and KeyBank’s rights in connection therewith.

J. Daniel Scouler is qualified and is willing to act as such receiver and is
experienced in distressed property and business management, receiverships, and restructurings.
Daniel Scouler is disinterested and the Court finds he/she shall act in the best interest of all
parties in preserving the Reccivership Property and is willing to accept as compensation for such
services the fees and expense reimbursements identified in the terms of this Order.

K. The balance of the equities in this case dictate that the Court appoint a receiver to

take immediate and complete control of the Business and Receivership Property.

 

° For the avoidance of doubt. Defendant Representative shall include Steven A. Erby and Mark
Fobare.

-4-
L. The Court is satisfied that the relief requested in KeyBank’s Motion, as modified
by this Order, is necessary and appropriate for the preservation of the Receivership Property,
does not impose an undue or unfair hardship on Defendants, and is in the public interest.

M. All objections to the Motion are hereby overruled to the extent not (1) withdrawn;
or (2) rendered moot by virtue of the provisions of this Order addressing the issues raised in such
objections.

N. Upon the filing of the Initial Order, the Receiver filed with the Clerk of this Court
his oath [Doc. 10] and a receiver's bond in the amount of $10,000 (the “Bond”) [Doc. 12]. The
Court accepts such oath and bond as security for the Receiver’s faithful performance of this
Order.

IT IS, THEREFORE, ORDERED AS FOLLOWS:

I. Daniel Scouler’s appointment as Receiver for the Receivership Property, in
existence or coming into existence from and after the Initial Order is hereby affirmed. For the
avoidance of doubt, the Reevivership Property shall include all of Defendants’ assets, cash, pre-
paid deposits, choses in action, inventory, accounts, account receivables, operations, rights of
action, and rights of management consisting of. arising from, or associated with (a) the
Collateral; (b) the Mortyaged Property: (c) the Business and Projects; and (d) the Master Lease
Agreements (including the [cased Equipment)’ and all profits. revenues, proceeds, and products
of the foregoing (such profits. revenues. proceeds and products are collectively the “Revenues”).

2. The Receiver shall take and keep possession, custody and control of the
Receivership Property to prevent waste thereto: to apply the same consistently with this Order; to

retain the remainder for eventual disposition as further set forth in this Order or as otherwise

 

7 Nothing in this Order shall impair KeyBank’s ownership of the Leased Equipment.

’
a
'
directed by the Court; to arrange for the preservation of the Receivership Property and its
operation and maintenance: and is vranted all powers necessary and usual in such cases for the
protection, possession, control, management and operation of the Receivership Property during
the pendency of this receivership. including the power to collect the accounts, income and profits
of and from the operation of the Reccivership Property. The cost of the Bond shall be an
administrative expense of this action, and the Receiver shall be entitled to reimburse himself for
the costs associated with obtaining the Bond (including the premium for the Bond) from
proceeds from the Collateral. The Bond shall be maintained in full force and effect during the
course of the receivership.

3. Subject to the provisions of this Order and any subsequent orders and the
supervision of this Court. to the fullest extent permitted by law, the Receiver shall be and is
hereby authorized to enter forthwith, take and have complete, immediate and exclusive control,
physical possession and custody of the Receivership Property, whether then managed by the
Defendants or Defendant Representatives. to the exclusion of the Defendants and the Defendant
Representatives so as (a) to be able to take all reasonable steps which, in the Receiver’s sole
Judgment, are appropriate. reasonable. advisable or reasonably necessary to manage, control,
operate, maintain, supervise. care for, protect, insure, secure, safeguard, prevent waste of and
preserve the Receivership Property on a day-to-day basis (collectively, “manage the
Receivership Property’): (b) to exercise exclusive authority and control of the equity interests
of Messrs. Fobare and Erby in the Defendants. including all rights of governance, management
and otherwise; and (c) subject to the provisions of Par. 11, infra, to incur such expenses and
make such disbursements out of the Revenues as may, in the Receiver’s business judgment, be

necessary and proper to manage the Receivership Property, including, without limitation, the

-6-
actions described in Paragraph 4+ below: provided, however that any such disbursement of the
proceeds of any sale(s) of any of the Receivership Property shall not occur without the prior
written consent of KeyBank (which consent may be provided in the form of a budget submitted
by the Receiver to and approved in writing by KeyBank in its sole discretion). The Receiver, by
motion, may seek further or other instructions or further powers necessary to enable the Receiver
to manage the Receivership Property.

4. Defendants and Defendant Representatives shall fully cooperate with the Receiver
to enable the Receiver (subject to the terms and conditions of this Order):

a. To take immediate possession of, seize, manage, control and protect all of the
Defendants” property. wherever located, including all bank and financial
accounts, with exclusive authority to sign any bank drafts and other documents
necessary to carry out this duty, and all books and records of each of the
Defendants. during the pendency of this action;

b. To enter and occupy all premises of the Defendants, wherever located, whether
owned, leased or otherwise. as necessary to carry out the powers granted
hereunder:

c. To inspect. inventory. and value all of the assets, and make a determination of the
value of said assets for a possible sale or other disposition;

d. To collect the revenues and proceeds of all of the Defendants’ assets and
compromise or give acquittance for profits, payments, collections of accounts
receivable, income or proceeds that may become due;

e. Receive and endorse checks pertaining to the Receivership Property either in the
Receiver’s name or in the name of the applicable Defendant(s);

f. To apply the assets of the Defendants toward the payment of expenses, including
management and operating expenses. taxes, assessments, and utilities;

g. To pursue any assets or claims (including fraudulent transfer claims) that belong
to the Defendants or that could be brought on behalf of the Defendants’ account
debtors and to initiate lawsuits for such pursuit(s);

h. To retain or discharge any employees. independent contractors, or agents of
Defendants as the Receiver deems appropriate and consistent with the Receiver’s
duty to manage the Reccivership Property:
.

To pay all appropriate real estate taxes. personal property taxes, and any other
taxes or assessments levied or assessed against the Receivership Property;

To address matters concerning the PPAs, provided, however, that nothing in this
Order shall be deemed to supersede the terms of any loan documents that prevent
or require the consent of the holders of any security interests in any affected
PPAs:

To take any other actions that will maximize the value of the Defendants’
property, including. but not limited to, operating and marketing their businesses as
a going concern and/or effecting an orderly winddown of their affairs;

To identifV and verify all debts of the Defendants, as well as security for such
debts; and

. To perform such other and further acts as may be reasonably necessary to

preserve the assets. resolve liabilities, and carry out the duties directed by this
Court.

Defendants and the Delendants’ Representatives are hereby enjoined from

directly or indirectly doing the following with respect to the Receivership Property:

a.

Interfering with, disrupting. disturbing or impairing the Receiver’s possession and
ability to manage the Reecivership Property:

Removing, destroying or depleting, or concealing the Receivership Property;

Removing. destroying or deleting any documents or records related to the
Receivership Property:

Cancelling or modifying any insurance pertaining to the Receivership Property;

Taking any actions to commit or permit waste or to damage or decrease the value
of the Receivership Property:

Permitting any acts as to the Receivership Property in violation of law;
Transferring, encumbering. or otherwise disposing of the Receivership Property;

Terminating licenses. permits, leases or contracts related to the Receivership
Property;

Withdrawing, using and diverting monies in any bank accounts at any banks
holding or related to the Reeeivership Property: and

Demanding, collecting. receiving, using, transferring, disbursing, assigning,
encumbering and diverting Revenues.

-8-
6. To enable the Receiver to take possession, custody and control of and receive
from all banks all money on deposit in bank accounts at such institutions arising out of the
Receivership Property in connection therewith. whether such funds be in an account in the name
of the Defendants or in the name of the Defendants’ Representatives, all banks are hereby
directed to cooperate with the Receiver to enable the Receiver to withdraw the funds from all
bank accounts at the banks to the extent provided for under any governing agreements and
otherwise applicable law. Subject to the stay under Paragraph 21 below, nothing herein shall
modify or impair any bank's rights or security interests under any governing agreements or
applicable law, all of which are expressly reserved.

7. The Receiver its authorized to use all improvements at the real property and to use
all personal property located therein including. without limitation, fixtures, equipment,
machinery, supplies and otherwise. to enable Receiver to carry out Receiver responsibilities.

8. In consultation with KeyBank. Receiver may (but shall not be obligated to) file
and prosecute to conclusion property tax appeal(s). challenge any assessment, and negotiate and
settle such claims, appeals and assessments affecting or concerning the Receivership Property.

9. The Receiver shall not incur expenditures to make repairs to the Receivership
Property without either first obtaining a court order for that purpose or the prior written consent
of KeyBank, except for (i) necessary expenditures under $25,000; and (ii) emergency repairs,
including repairs immediately necessary for the preservation or safety of the Receivership
Property or for the safety of other users or required to avoid the suspension of any necessary
service in and to the Receivership Property, any of which remains subject to final approval of the

Court.

-9-
10. = At such times as are advisable and upon notice deemed acceptable, the Receiver
shall allow KeyBank. M&T Bank. CCIFCU and their respective representatives (including,
without limitation, appraisers. real estate brokers, attorneys, environmental and other consultants
and otherwise) to inspect and review the Receivership Property and its operations.

11. The Receiver (a) shall forthwith open in his name as receiver one or more
operating accounts at KevBank: (b) shall deposit therein all Revenues collected and received
(except as provided below with respect to revenues representing proceeds of collateral of
CCFCU and M&T Bank): and (¢) shall withdraw therefrom all sums to make payments as
authorized herein. The Receiver shall not commingle Revenues with his own funds or the funds
of others. To the extent the Receiver receives any Revenues on account of any PPAs associated
with any solar project or equipment owned by or leased from M&T Bank, the Receiver shall
segregate such funds and remit them to the “Revenue Account” at M&T Bank ending in 9710 in
accordance with and subject to the parties’ respective rights and obligations under the governing
agreements. The Receiver shall (a) forthwith open in his name as receiver a deposit account or
accounts with CCFCU and shall seeregate and deposit into such account(s) all revenues and
proceeds derived from CCKFCU collateral®: and (b) from time to time (which shall not be less
often than quarterly) unless otherwise agzreed by the Receiver and CCFCU or ordered by the
Court, pay to CCFCU on account of indebtedness CCFCU may be due any net revenues derived
from CCFCU collateral afier deducting from such revenues payment of lease obligations,
preservation and operational expenses. and a reasonable reserve not to exceed $5,000. To the

extent the Receiver receives any Revenues on account of any PPAs associated with any solar

 

® CCFCU’s collateral consists of the sixty-nine (69) PPA’s and related equipment identified by
Monolith Entity, site name. payor and billing address as set forth in Exhibit “H” to CCFCU’s
Objection dated and filed on January 17. 2020 {Doc. No. 51] and furnished to the Receiver.

- 10-
project or equipment owned by or leased from KeyBank, the Receiver shall segregate (and/or
continue to allow the segregation of) such funds and remit them (and/or continue to allow the
remittance) to the KeyBank depository accounts associated with such PPAs.

12. Each utility company providing services to the Receivership Property, including
gas, electricity, water, sewer, trash collection. telephone, cable, communications or similar
services (a) shall be prohibited [rom discontinuing service to the Receivership Property based
upon any unpaid bills which the Defendants incurred prior to the date of this Order; (b) shall
forthwith transfer any deposits which it holds to the exclusive control of the Receiver and shall
be prohibited from demanding that Receiver deposit additional funds in advance to maintain or
secure such services; and (c) at the Recciver’s request. shall promptly open new accounts under
the name of the receivership and shall be prohibited from discontinuing services while the new
receivership account is in process of being established.

13. Upon the Receiver’s request. the U.S. Postal Service shall enable the Receiver to
gain exclusive possession. custody and control of postal boxes which the Defendants may have
used prior to receivership and shall direct that mail related to the Collateral be re-directed to the
Receiver.

14, Subject to L.R. 54.4. the Receiver shall be compensated by an hourly fee of
$250/hour. All travel, courier. express mail. and extraordinary expenses, subject to the other
limitations set forth herein. will be considered a receivership administrative expense and may be
paid from Revenues on a monthly basis: provided, however, that such expenses shall be itemized
and payable in accordance with Paragraph 15 of this Order. With respect to the legal fees and
expenses of Receiver’s counsel (if any). payments to such counsel shall be subject to Court

approval as provided in L.R. 54.4 and Paragraph 15 below, solely from available Revenues.
15. Within 30 days after the conclusion of each of the first three months of the
receivership (beginning with the full or partial month during which the receivership begins) and
quarterly thereafter. the Receiver shall prepare and file with the Clerk and serve upon all parties
a report as to the operations of the prior month or quarter, as applicable, that shall (a) itemize all
receipts and all disbursements (including for the Receiver’s counsel); (b) itemize receivership
actions taken and to be taken: and (c) itemize the condition of the Receivership Property. For
purposes of reporting disbursements. the Recciver shall specifically identify those instances in
which the sources for such disbursements are from the M&T Bank or CCFCU account(s)
described in Paragraph 11 of this Order. Unless a party herein files an objection to a report
within 10 days of the filing of a report. such report shall be deemed approved on an interim basis
by all parties and by this Court, subject to the Court’s final approval at the time that the Court
approves the Recciver’s final report.

16. The Receiver may. from time to time as the Receiver deems appropriate after
forecasting potential needs for reserves, remit any income (not segregated and deposited with
CCFCU or M&T Bank as provided in Par. 11 of this Order, supra, or the parties’ governing
agreements) representing proceeds of KeyBank’s Collateral in excess of expenses to KeyBank to
apply against the amounts which Defendants owe KeyBank.

17. The Receiver is authorized to market and advertise for sale the Receivership
Property (in whole. in part. as a going concern. or otherwise) and, in consultation with all
affected Secured Creditors and with approval of the Court. employ agents or brokers for such
purpose. Any sale of the Receivership Property other than in the ordinary course of business
shall only occur upon Court approval after notice and opportunity to be heard has been provided

to Defendants and all parties. known to Receiver or ascertainable by reference to public records
where liens and interests are recorded. with an interest in the Receivership Property. The
Receiver may, in consultation with KeyBank and all affected Secured Creditors, propose bidding
and auction procedures for such sale(s) of the Receivership Property, which may be implemented
upon approval by the Court.

18. In carrving out duties as set forth in this Order, the Receiver shall be entitled to
act in the exercise of sound business judgment as the Receiver deems appropriate within the
Receiver’s sole discretion and shall not be liable for any action taken or not taken in good faith,
for any mistake of fact or error of judgment. or for any acts or omissions of any kind unless
caused by the Receiver’s willful misconduct or gross negligence. The Receiver may execute and
deliver, as agent of any of the Defendants. such documents and instruments as are necessary or
appropriate to consummate authorized transactions.

19. Subject to approval by the Court and with notice and opportunity to object
furnished to all partics known to Receiver or ascertainable by reference to public records where
liens and interests are recorded, with the consent of KeyBank, the Receiver may borrow funds
for working capital needs or otherwise on such terms as he deems appropriate.

20. The Receiver may resign at the end of any quarterly reporting period provided
that such Receiver furnishes all attorneys of record in this case at least 30 days’ written notice of
the Receiver’s intent to resign, the Receiver has made all accounts as required in this Order, and
the Receiver’s resignation is accepted and approved by the Court. Removal of the Receiver shall
be within the equitable discretion of the Court. Upon removal, a successor receiver may be
appointed with the consent of all attorneys of record in this action or upon motion by any party in
order of this Court following notice and opportunity for hearing; provided, however, that, other

than where the receivership is to be terminated following the disposition of all Receivership

-13-
Property (including any proceeds thereof), in no event shall the Receiver’s duties be terminated
without a successor receiver approved by the Court in position to take immediate possession of
and manage the Reccivership Property or proceeds thereof.

21. Without first seeking permission of this Court via motion and notice to the parties
to this action, all creditors. claimants. bodies politic. parties in interest, and all sheriffs, marshals,
and other officers, and their respective attorneys. servants, agents, and employees, and all other
persons, firms and corporations be. and they hereby are. jointly and severally, enjoined and
stayed from commencing or continuing any act to enforce any claim against the Defendants and
the Receivership Property without first obtaining an order from this Court permitting such action.
All such entities are further stayed from executing or issuing or causing the execution or issuance
from any court of any writ. process. summons. attachment, subpoena, replevin, execution, or
other process for the purpose of impounding or taking possession or interfering with, or
enforcing any claim or lien upon any property owned by or in the possession of the Receiver, and
from doing any act or thing whatsoever to interfere with the Receiver in the discharge of
Receiver’s duties in this proceeding. Nothing contained herein shall stay or prohibit (a) M&T
Bank from continuing to collect payments due under any PPA and depositing them into the
“Revenue Account” at M&)T Bank ending in 9710 and applying such proceeds to the
Defendants’ lease obligations to M&T Bank as they become due; and/or (b) CCFCU from (i)
receiving and applying the payments from the Receiver as set forth in Paragraph 1} of this Order
and (ii) repossessing, collecting, storing, re-leasing. selling, otherwise disposing of, or exercising
any rights CCFCU may have in relation to that certain 2018 Acura RDX bearing VIN

SJ8TB4H3LJLO21575 (the “Vehiele”). including the initiation of any appropriate legal

-14-
proceedings against any person (including Mr. Erby) in possession thereof. All parties’ rights,
claims and defenses are otherwise reserved.

22. The Court shall retain exclusive jurisdiction and supervision of all matters
concerning the Receiver, the receivership created hereby and the Receivership Property. Any and
all actions which affect the Receiver or the Receivership Property shall be brought in this Court.
The Receiver is subject to the personal jurisdiction of this Court.

23. This Order may be amended for cause shown after a motion or hearing upon prior
written notice to KeyBank, the Receiver, M&T Bank, and CCFCU. This Order also may be
amended by order agreed to by KeyBank, the Receiver, M&T Bank, and CCFCU.

24. Nothing herein shall operate or be construed as a finding regarding the extent of
any Receivership Property or the existence and priority of any rights, liens or security interests in
any such property.

25. This Order shall be effective immediately upon its entry and for all purposes,
provided, however, that all actions taken pursuant to and consistent with the terms of the Initial
Order survive entry of and shall remain unaffected by this Order.

26. The lease or other financing arrangement for the Vehicle shall be deemed
rejected. Subject to any applicable defenses of the Receiver (on behalf of the Receivership
Property or the Defendants) CCFCU may submit to the Receiver a deficiency claim invoice for
damages sustained by CCFCU arising from Defendants’ use and occupancy of the vehicle by

Defendants without making contractual payments.

  
    

THIS IS A FINAL APPEALABLE ORDER
DELAY.

So Ordered: February 27, 2020
United States Dftrict Cou

-15-
